Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 8/5/22 has been entered. 

Applicant’s arguments filed 8/5/22 have been fully considered but they are not deemed to be persuasive.

			
Claims 1-21, 29-30 are pending in this office action. Claims 1-11, 13, 15, 17, 20 and 29-30 are under examination in this office action. Claims 12, 14, 16, 18-19 and 21 are withdrawn based from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected none elected species.
		

Maintained Claim Rejections - 35 USC § 102 modified necessitated by amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oppenheimer et al. (US 2009/0076014).
With regards to instant claims 1 and 17, Oppenheimer teaches a single use of a tablet in a break apart form (i.e., blister package is known to one of ordinary skill in the art as a break apart for single use, see 0212) wherein the tablet comprising the supplement powder (see para 0237), following vigorous shaking when placed in a container  comprising liquid (see para 0379). When blister packages are broken or a tablet kept in a blister package, it ultimately protects from contamination and moisture and the tablet is manually expelled when needed. With the limitation ..to yield full and even distribution in the solution between approximately 10-20 seconds is inherent as a characteristic of the tablet composition containing supplement powder. 
Additionally, Oppenheimer teaches a package having a first  and second portion i.e., foil on foil blister package (see 0212). Foil on foil blister package will inherently provide protection of the tablet being disposes i.e., Blister packaging has an inherent tamper-evident mechanism since it is impossible to separate the lidding to the blister card without causing visible damage. This helps deter package pilferage not only in pharmaceuticals but also in consumer goods such as electronics (absent factual evidence). Inherently the package is configured to expel the tablet via manipulation as recited.
With regards to instant claim 17,  Oppenheimer teaches a tablet (see para 0212) comprising a supplement powder (see para 0237), following vigorous shaking when placed in a container  comprising liquid (see para 0379).
Applicant argues that the amendment should overcome the rejection and further argues that the capsule has a dissolution profile of 2 hours.
 In response contrary to Applicant’s argument, para 0378, teaches the tablets rapidly disintegrated for 5 mins.  Applicants argument is found not persuasive as capsules and tablets are not the same. The argument that the reference teaches BH4 and that the invention is not restricted to the specific active agent BH4 and ascorbic acid  is found not persuasive, Applicant correctly argued that no specific was recited and therefore the rejection is valid. 
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppenheimer et al. (US 2009/0076014/ 7,612,073) in view of Fuller (US 2002/0008046) and further in view of Boa et al. (US 10,434,097).
Oppenheimer is applied here as above  to claims 1 and 17 and teaches a single use of a tablet in a break apart form (i.e., blister package is known to one of ordinary skill in the art as a break apart for single use, see 0212) wherein the tablet comprising the supplement powder such as protein (see para 0236-0237, as required by instant claim 5), following vigorous shaking when placed in a container  comprising liquid (see para 0379) as required also by instant claim 17). When blister packages are broken or a tablet kept in a blister package, it ultimately protects from contamination and moisture and the tablet is manually expelled when needed. 
Because Oppenheimer teaches that the package is a foil or a blister package, it will intrinsically have two layers wherein the tablet is between the foils (as recited by instant claim 7-9).  Additionally, teaches that the tablet has a coating  (as required by instant claim 11, see 0367) and that the tablet contains one or more additional ingredients that improve stability (see para 0208,  as required by instant claim 11).
 However, Oppenheimer fails to teach that the package fits in a clothing pocket, multiple ones of the package are in a sheet, in a box as required by instant claims 2-4, 6.
Fuller teaches blister package (see tittle and abstract), wherein the blister package is a sheet with multiple ones (see abstract, as required by instant claim 3, Fig. 1, as required by instant claim 3) configured to be manually peeled off and expose the content (i.e., a tablet, see para’s  0030; 0052 and 0057, as required by instant claims 7-10) and is capable of filling in a clothing pocket, see Fig. 1. (as required by instant claim 2, absent factual evidence to the contrary) and wherein the multiple ones are in a box (as required by instant claim 4 (see Fig. 5, para 0053). Fuller also teaches a second tablet in the package, See Fig. 1 and para 0048).  Fuller also teaches specifically that “ a pill package in which each individual pill can be separately packaged so that the desired dosage can be carried by the user without the necessity of carrying excess pills (as required by instant claims 13, see 0015). With regards to the coating, Fuller teaches the tablet is coated (see para 0022).
Bao et al. teach a formulation comprising a tablet (see col. 21, lines 35+) and a cannabis (see col. 26, lines 64+), which can be combined in the same dose in a supplement, wherein the supplement is a herb extract (see claims 35-36), wherein the kit is a blister pack (see col. 32, lines 27+). 
It would have been obvious to one of ordinary skill in the art to expand the teachings of Oppenheimer to include the teachings of Fuller and Boa and formulate a single blister package with multiple ones for easy use that provides protection and less contamination, that can be easily put in a clothing pocket to carry with the individual around for use away from home comprising a tablet with supplement as a single use.
With regards to the low shear strength, because the reference teaches that the blister package can be manually peeled off and expose the content thus have low shear strength if a person can manually peal the blister pack to get the content.
Thus, the invention is prima facie obvious at the time the claimed invention was made.
Applicant’s argument has been considered and found not persuasive for the reasons above. 
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 
/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/21/22